Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to the abstract are withdrawn in view of the amended abstract.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sargin (US20110019944A1 published 01/27/2011) in view of Lin et al (US20070292053A1 published 12/20/2007; hereinafter Lin) and Kobayashi et al (US20020127419A1 published 09/12/2002; hereinafter Kobayashi).
Regarding claim 1, Sargin teaches a packaging container into which a liquid specimen collection tube is configured to be packaged (a bag 100 is capable of holding a tube – Fig. 2), the packaging container comprising: 
a bag main body portion (portion of the bag 100 under the fold line 206 – Fig. 2); and 
a tongue piece portion (section from top of the bag gusset 110 to the top of the second panel 108 – Fig. 2 – Fig. 2), 
wherein the bag main body portion is a packaging bag including a first surface (second panel 108 – Fig. 2) and a second surface (first panel 106 – Fig. 2) which define an inner space and having an opening portion provided on one end (end 122 of the bag is open through which contents can be introduced into the bag 100 – paragraph 39), 
the tongue piece portion (section from top of the bag gusset 110 to the top of panel 108 – Fig. 2) is formed to be continuously extended from the opening portion side of the first surface (second panel 108 contains the section from top of the bag gusset 110 to the top of panel 108 – Fig. 2 – Fig. 2), 
the packaging container further comprises: 
an adhesion portion (first adhesive layer 600 – Fig. 2) that is provided on the second surface to be spaced from the opening portion (first adhesive layer 600 applied on the first panel 106 – Fig. 2); and 
a folded-back portion (a fold line 206 – Fig. 2) that is provided between the adhesion portion and the opening portion (the fold line 206 is between the open end 122 of the bag and the first adhesive layer 600 – Fig. 2), 
wherein in a folded state of the bag main body portion, the tongue piece portion is configured to be folded back at the folded-back portion to the opening portion side (the bag 100 is foldable along the fold line 206 to fold the first panel 106 on itself and to urge the adhesive layer 602 into contact with the adhesive layer 600 – paragraph 41), and the folded-back portion does not overlap with the adhesion portion (the fold line 206 does not overlap with the first adhesive layer 600 – Figs. 1-2), 
wherein the folded-back portion is located between the adhesion portion and the tongue piece portion in an unfold state of the bag main body portion (the fold line 206 is between the end 122 of the bag above the second section 204 and the first adhesive layer 600 – Fig. 2), and the adhesion portion overlaps with the tongue piece portion in the folded state of the bag main body portion (section from top of the bag gusset 110 to the top of panel 108 and the first adhesive layer 600 overlap when folded– Fig. 3), 
wherein the tongue piece portion has a first length (length from the top of the bag gusset 110 to the top of panel 108 – Fig. 2), the opening portion to the folded back portion has a second length (length from the top of the bag gusset 110 to fold line 206 – Fig. 2), and the folded-back portion to the adhesion portion has a third length (length from the fold line 206 to the top of the first adhesive layer 600 – Fig. 2), 
wherein the adhesion portion is provided to have a width in an opening direction of the packaging container (width of the first adhesive layer 600 – Fig. 2),
the first length (length from the top of the bag gusset 110 to the top of panel 108 – Fig. 2) < the second length (length from the top of the bag gusset 110 to fold line 206 – Fig. 2) + the third length (length from the fold line 206 to the top of the first adhesive layer 600 – Fig. 2),
the third length (length from the fold line 206 to the top of the first adhesive layer 600 – Fig. 2)< the second length < the third length (length from the top of the bag gusset 110 to fold line 206 – Fig. 2)+ the width (width of the first adhesive layer 600 – Fig. 2),
the opening portion (end 122 of the bag – paragraph 39) is configured to be placed (“configured to” is interpreted under BRI as capable of) on the adhesion portion when the tongue piece portion (length from the top of the bag gusset 110 to the top of panel 108 – Fig. 2) is folded back at the folded-back portion (end 122 of the bag contact the first adhesive layer 600 when folded at the fold line 206– Figs. 2-3) (Sargin teaches a flexible bag capable of being folded the claimed manner).
However, Sargin does not teach that the first length + the second length > the third length + the width.
Lin teaches a bulk material bag wherein the first length (upper portion of tape 70 to the top of an exposed strip 80 – Fig. 8) + the second length (exposed strip 80 – Fig. 8) > the third length (width of the pull strip 140 – Fig. 16) (tape 122, identical to tape 70, with addition of scored sections 142 to for the pull strip 140 – paragraphs 56 and 62) + the width (exposed strip 82 coated with hot melt adhesive – Fig. 8 and paragraph 51). Lin (paragraph 28) teaches that would be advantageous to use the arrangement of a pull strip and such dimensions to facilitate opening the bag.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dimensions of the bag, as taught by Sargin, by narrowing the first adhesive layer 600 and adding a pull strip to the fold line, taught by Lin, in order to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Sargin and Lin teach heat sealed packaging bags.
However, Sargin modified by Lin, does not teach that the bag main body portion and the tongue piece portion include an aluminum vapor- deposited layer on an outside thereof.
Kobayashi teaches a packaging bag wherein the bag main body portion and the tongue piece portion include an aluminum vapor- deposited layer on an outside thereof (an aluminum vapor deposition polyethylene layer gives a barrier performance to packaging material – paragraph 37). Kobayashi (paragraphs 41 and 62) also teaches that it would be advantageous to use an aluminum-deposited layer to gain the function of high gas barrier layer and improving printing appearance of the package.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag, as taught by Sargin as modified by Lin, with the addition of an aluminum-deposited layer, taught by Kobayashi, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Sargin, Lin, and Kobayashi all teach heat resistant packaging bags.
Regarding claim 3, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1, wherein an arrival position (sealing flap portion 502 – Fig. 3) (“arrival position” is interpreted as a location away from the tongue portion) indicative of a position of a distal end of the tongue piece portion is indicated on the second surface of the bag main body portion in a case where the bag main body portion is folded back at the folded-back portion (The sealing flap portion 502 is folded onto the panel second section 204 of the first panel 106 – paragraph 40).
Regarding claim 5, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1, wherein the folded-back portion has a crease (foldable along a crease formed along the fold line 206 by a creasing apparatus – paragraph 40).
Regarding claim 6, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 5, wherein a folded-back position is indicated at a position of the first surface (fold line 206 extends across the first panel 106 between a panel first section 202 adjacent to a panel second section 204 – paragraph 40 and Fig. 2), which corresponds to the folded- back portion of the bag main body portion (bag 100 is foldable along a fold line 206 extending across the bag 100 and the fold line 206 is part of the main body of the bag 100 – paragraph 40 and Fig. 2).
Regarding claim 7, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1, further comprising an adhesion portion on the first surface side of the tongue piece portion (a second adhesive layer 602 on the top of the second panel 108 – Fig. 2).
Regarding claim 8, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1, wherein a length from an end portion on a side opposite to the opening portion on the second surface of the bag main body portion to the adhesion portion is configured to be longer than a length in a longitudinal direction of the liquid specimen collection tube (a length from the opposite end 124 of the bag 100 to the opening at the end 122 is capable of holding a collection tube – Fig. 2).
Regarding claim 10, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1, wherein the packaging bag is a gusset bag (the bag 100 has side gussets 110 – Fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sargin, as modified by Lin modified by Kobayashi, in view of Senior et al (US20170105707A1 published 04/20/2017; hereinafter Senior).
Regarding claim 4, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1, wherein the operation procedure is a procedure in which the bag main body portion is folded back (The sealing flap portion 502 is folded onto the panel second section 204 of the first panel 106 – paragraph 40) and the opening portion (an open end 122 of the bag – Fig. 2) is pasted to a position of the adhesion portion (the open end 122 of the bag contacts the adhesive layer 600 when the bag is folded over the fold line 206 – Fig. 3).
However, Sargin, as modified by Lin modified by Kobayashi, does not teach wherein an operation procedure for sealing the packaging container is indicated on the bag main body portion.
Senior teaches wherein an operation procedure for sealing the packaging container is indicated on the bag main body portion (printed assembly instructions on the collector 700 that comprises a bag and support – Figs. 23 and 27). It would be advantageous to print assembly instructions on the packing to facilitate assembly and reduce operator error.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag, as taught by Sargin as modified by Lin modified by Kobayashi, by printing assembly instructions on the packing, taught by Senior, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Sargin, Lin, Kobayashi, and Senior all teach packaging bags.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sargin, as modified by Lin modified by Kobayashi, in view of Nakayama et al (JP2012148791A published 08/09/2012; hereinafter Nakayama).
Regarding claim 9, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1.
However, Sargin, as modified by Lin modified by Kobayashi, does not teach wherein a notch portion is formed on a side portion of the bag main body portion, and at a position on a side opposite to the opening portion with the adhesion portion interposed therebetween.
Nakayama teaches wherein a notch portion (notches 61 and 62 – Fig. 1B) is formed on a side portion of the bag main body portion (notches 61 top and bottoms side of the opening portion 5 – Fig. 1B), and at a position on a side opposite to the opening portion with the adhesion portion interposed therebetween (notch 61 is between the opening portion 5 and the adhesive portion 9 – Fig. 1B). Nakayama (paragraph 18) also teaches that it would be advantageous to use notches on the bag to facilitate opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag, as taught by Sargin as modified by Lin modified by Kobayashi, with the notches taught by Nakayama, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Sargin, Lin, Kobayashi, and Nakayama all teach packaging bags.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 14, Sargin, as modified by Lin modified by Kobayashi, teaches the packaging container according to claim 1. However, Sargin, as modified by Lin modified by Kobayashi, does not teach wherein “a notch portion is formed on at least one side portion of the bag main body portion, and at a position on a side opposite to the opening portion with the adhesion portion interposed therebetween, in the longitudinal direction of the packaging container.
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
 	Point 1: The applicant’s argument that the art fails to teaches the amended limitation in claim 1 “the opening portion is configured to be placed on the adhesion portion when the tongue piece portion is folded back at the folded-back portion” is not persuasive.
The limitation “opening portion is configured to be placed on the adhesion portion” is interpreted under BRI to mean an opening capable of being place on the adhesive portion and Sargin teaches a flexible bag capable of being folded the claimed manner and also teaches that the opening portion (end 122 of the bag – paragraph 39) is configured to be placed on the adhesion portion when the tongue piece portion (length from the top of the bag gusset 110 to the top of panel 108 – Fig. 2) is folded back at the folded-back portion (end 122 of the bag contact the first adhesive layer 600 when folded at the fold line 206– Figs. 2-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796                                            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797